Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the vehicle system and method for detecting trailer connection of the instant invention.
	The instant invention is a vehicle including a trailer hitch. A vehicle electrical connector is configured to electrically connect to a trailer electrical connector. An imaging system is oriented to capture images proximate to the trailer hitch. A proximity sensing system is arranged to sense one or more objects proximate to the trailer hitch and generate a proximity signal. An electrical connection detection system is configured to detect an electrical connection of the trailer electrical connector to the vehicle electrical connector and generate an electrical connection signal. A controller processes the captured images, the proximity signal, and the electrical connector signal and determines a connection state of a trailer to the vehicle based on the captured images, the proximity sensor, and the electrical connector signal. The controller generates an output indicative of the determined connection state. The controller further assigns a weighted value to each of the captured images, the proximity signal, and the electrical connector signal and determines the connection state based on the weighted signals. When the controller determines that the vehicle is at a standstill, the controller assigns a different second set of weighted values as compared to when the vehicle is determined to be moving.
	The closest prior art of record is Melaragni (US 9,840,119). As noted in prior actions and throughout the reference as a whole, Melaragni discloses a system for determining the status of a connection between a vehicle and a second object wherein the second object can be a trailer with a hitch. A controller receives signals indicating whether or not an electrical connection exists between the trailer and the vehicle. The electrical connection may be determined by measuring a current of an electrical connection between the trailer and the vehicle. Although Melaragni does not elaborate on the specifics of the types of electrical connectors, the examiner notes that the trailer having an electrical connector and the vehicle having an electrical connector is inherent to the system of Melaragni, as in order to for the coupling of the trailer and the vehicle to form an electrical connection with a current running there through the trailer and vehicle need respective electrical connection components. Melaragni discloses that in addition to receiving signals representing the status of the electrical connection between the trailer and 
	Another notable prior art of record is Ionascu (US 2019/0225154). Ionascu, similar to the instant application and Melaragni, discloses determining whether or not a trailer is coupled to a vehicle using multiple sensors. A primary indication of whether or not the trailer is connected is determined using electrical connectors of the vehicle/trailer. Secondary indications of whether or not the trailer is connected are determined using sensors including a camera and parking sensors. As noted in prior actions, each of the primary indication and secondary indications are scored and weighted in order to provide an overall determination of whether or not the trailer is connected to the vehicle. 
	However the combination of Melaragni and Ionascu fails to render the instant invention obvious for the following reasons. Although it is clear that the system of Melaragni can consider connection states from multiple sources (image data, sensor data, etc.), Melaragni does not describe assigning weighted values to each of the sources to generate a final determination of the connection state. Ionascu does disclose assigning weighted values to the outputs of different sensors to determine the overall connection state of the trailer. However, Ionascu is silent on changing the weighted values based on whether or not the vehicle is at a standstill. Specifically, the instant invention provides that when the vehicle is moving, a first set of weighted values will be assigned to each of the captured images, proximity signal, and electrical connector signal and when the vehicle is at a standstill a second set of weighted values will be assigned to each of the captured images, proximity signal, and electrical connector signal, wherein the first set of weighted values differs from the second set of weighted values. Ionascu discloses that the weighted values may change depending on an overall level of confidence in the presence of a trailer of 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 18, 2022